Citation Nr: 9930307	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Determination of a proper initial rating for residuals of a 
right ankle fracture, currently assigned a 10 percent 
disability evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which initially granted service 
connection for residuals of a right ankle fracture, and 
assigned a noncompensable evaluation, effective from February 
8, 1992.  The veteran subsequently filed a timely appeal.  
During the pendency of the veteran's appeal, an increased 
rating of 10 percent was granted by a February 1996 rating 
decision that also became effective from February 8, 1992.  
The veteran continued his appeal, contending that the 
severity of his right ankle disability warranted assignment 
of an initial disability evaluation in excess of 10 percent.  

By a remand decision of August 1996, the Board referred the 
case back to the RO for further development with respect to 
the issue of a determination of a proper initial rating for 
the veteran's residuals of a right ankle fracture.  The 
requested development having been completed, the case has 
been returned to the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The medical evidence shows that the veteran's right ankle 
is not ankylosed, and that his residuals of a right ankle 
fracture are productive of not more than moderate limitation 
of motion with subjective complaints of pain.  



CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 10 percent for residuals of a right ankle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded. 

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
multiple VA rating examination reports, and statements made 
by the veteran in his own behalf.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray anatomical damage and 
functional loss with respect to all of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Under DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), the Board, in addition to applying 
schedular criteria, may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.  

A review of the record shows that the veteran was initially 
service connected for residuals of a right ankle fracture by 
a July 1992 rating decision, and was assigned a 
noncompensable evaluation, effective from February 8, 1992.  
The veteran appealed this decision, and during the pendency 
of that appeal, was granted a 10 percent evaluation for his 
residuals of a right ankle fracture, effective from February 
8, 1992, by a February 1996 rating decision.  These decisions 
were based on the reports of April 1992 and September 1993 
rating examinations showing that the veteran had residuals of 
a small "chip fracture" of the right ankle.  There was 
objective evidence of tenderness to palpation at the lateral 
malleolar area of the right ankle, but without swelling or 
effusion.  There was no gross instability and plantar flexion 
was 40 degrees and dorsiflexion was 10 degrees.  

In August 1996, the Board remanded the case with respect to 
this issue back to the RO for additional development to 
include a rating examination.  Pursuant to the Board's August 
1996 Remand, the veteran underwent a VA rating examination in 
January 1997.  The report of that examination shows that the 
veteran had full plantar flexion, full dorsiflexion and full 
inversion and eversion in his right ankle.  The right ankle 
was non-tender without swelling, warmth, or discoloration, 
and no crepitus or evidence of anteroposterior or 
mediolateral instability were found.  The examiner offered 
his opinion that there was no objective evidence of weakened 
movement, excess fatigability, or incoordination of the right 
ankle.  

The veteran underwent an additional VA rating examination in 
June 1998, and complained of experiencing sporadic pain 
approximately once every three to four months.  The veteran 
reported that this pain typically lasted less than 24 hours 
at a time, and was controlled by Motrin or aspirin.  He 
denied experiencing any exacerbation of symptoms since the 10 
percent evaluation was granted.  On examination, the veteran 
was shown to have range of motion of the right ankle from 0 
degrees to 45 degrees, and he was able to walk on his heels 
and toes, and could squat without difficulty.  X-ray results 
revealed no current evidence of a fracture dislocation, and 
only some slight irregularity of the medial malleolus.  In 
addition, no fracture fragment was seen.  The examiner 
concluded with a diagnosis of an old avulsion fracture of the 
right ankle, healed, with minimal subjective complaints of 
pain.  

In March 1999, the veteran underwent an additional VA rating 
examination.  The report of that examination shows that the 
veteran was employed as a signalman for the local railroad.  
He complained of bilateral ankle pain.  On examination, the 
veteran was shown to have a full range of motion on plantar 
flexion, dorsiflexion, inversion, and eversion.  The right 
ankle was non-tender.  No crepitus, swelling, warmth, or 
color changes were noted, and there was no evidence of 
anteroposterior instability.  The examiner noted the X-ray 
results contained in the report of the June 1998 examination 
report, and concluded with a diagnosis of a history of 
bilateral ankle injuries with no clearly identifiable 
diagnosis or range of motion deficiencies at this time.  

The Board has evaluated the above-discussed evidence, and 
must conclude that after resolving all reasonable doubt in 
favor of the veteran, the preponderance of the evidence is 
against assignment of an initial evaluation in excess of 10 
percent for the veteran's residuals of a right ankle 
fracture.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1999), moderately restricted range of motion of the ankle 
warrants assignment of a 10 percent evaluation.  Upon a 
showing of a markedly restricted range of motion, assignment 
of a 20 percent evaluation is contemplated.  Id.  

The evidence of record, relevant to the issue of 
determination of a proper initial rating for the veteran's 
residuals of a right ankle fracture consists of VA rating 
examination reports dating from April 1992 through March 
1999.  These examination reports consistently show a 
restricted range of motion that could only be considered 
slight, at most.  In April 1992, the veteran only had a loss 
of approximately 5 degrees of plantar flexion and 10 degrees 
of dorsiflexion.  Moreover, the reports of the later rating 
examinations show that the veteran had essentially full range 
of motion in his right ankle with no instability.  

In addition, while the April 1992 and September 1993 
examination reports indicate that there was some tenderness 
to palpation, subsequent rating examination reports contain 
the examiners' conclusions that there was no objective 
evidence of painful motion or even restricted motion due to 
pain.  In fact, the report of the January 1997 examination 
contains the examiner's expressed findings that there was no 
objective evidence of weakened movement, excess fatigability 
or incoordination of the right ankle.  The Board recognizes 
that the veteran reported experiencing sporadic pain 
approximately every three to four months, which was 
controlled by Motrin or aspirin.  However, he denied 
experiencing any exacerbation of his residuals of a right 
ankle fracture since the 10 percent evaluation had been 
assigned.  The Board also notes that the initial rating 
examinations of April 1992 and September 1993, noted what 
appeared to be a small chip fracture in the right ankle.  The 
Board observes, however, that May 1998 x-rays revealed only a 
possible old injury to the calcaneus and the May 1998 
orthopedic examiner described the x-ray as showing only some 
slight irregularity of the medial malleolus with no fracture 
fragment seen and a dense curvilinear line associated with 
the calcaneus which may have been related to prior trauma 
although the angle of the calcaneus appeared normal.  

The Board finds that, on balance, the objective medical 
evidence does not show an overall disability picture 
consistent with assignment of an evaluation higher than 10 
percent for "moderate" limitation of motion of the 
veteran's right ankle dating from the time the 10 percent 
evaluation originally went into effect to the present time.  
At most, the veteran had a minimally restricted range of 
motion in his right ankle, and objective evidence of pain, 
characterized as tenderness to palpation, has not been shown 
since the time of the April 1992 and September 1993 rating 
examinations were conducted.  Accordingly, the Board finds 
that resolving all reasonable doubt in favor of the veteran, 
and taking the effects of pain on motion into consideration, 
the veteran's overall symptomatology with respect to his 
right ankle can be found to be consistent with moderate 
restriction of motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
In addition, the Board finds that the preponderance of the 
evidence is against assignment of an initial evaluation in 
excess of 10 percent under any other diagnostic code.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 
(1999).

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions that his 
residuals of a right ankle fracture warrant assignment of an 
initial evaluation in excess of the currently assigned 10 
percent.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
"extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  See 
38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional and unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under the Rating Schedule, that anticipate 
greater disability for the veteran's residuals of a right 
ankle fracture.  The record, however, does not establish the 
presence of findings that would support a higher rating under 
the Rating Schedule.  Further, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
stated, during the course of the rating examination of June 
1998, that he had not experienced any exacerbation of 
symptoms relating to the residuals of a right ankle fracture.  
In addition, the record shows that the veteran is currently 
employed with the Long Island Railroad as a signalman.  While 
the Board recognizes that the veteran currently suffers from 
residuals of a right ankle fracture, there is no evidence to 
show that it has markedly interfered with his ability to 
obtain or retain gainful employment or has caused frequent 
hospitalization.  Therefore, on the basis of the entire 
record, the Board must conclude that in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased rating for the 
veteran's residuals of a right ankle fracture.  



ORDER

The initial rating for the veteran's residuals of a right 
ankle fracture is appropriate, and entitlement to an 
evaluation in excess of 10 percent is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

